DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 lines 8-9, it is unclear if the recitation “a beam” is intended to reference the previously recited “beam” (line 2), or another beam.
Claim 7 line 9, it is unclear if the recitation “a fixed end” is intended to reference the previously recited “fixed end” (line 2), or another fixed end.
Claims 8-13 are rejected due to their dependence upon claim 7.
Claim 10 line 2, it is unclear if the recitation “a free end” is intended to reference the previously recited “free end” (cl. 7 line 8), or another free end.

Claim 14 line 10, it is unclear if the recitation “a beam” is intended to reference the previously recited “beam” (line 4), or another beam.
Claims 17-20 are rejected due to their dependence upon claim 14.
Claim 19 line 2, it is unclear if the recitation “a free end” is intended to reference the previously recited “free end” (cl. 14 line 10), or another free end.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-9, 11-14, 18 and 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 63-243544 A to Kondo et al.
Re-claim 1, Kondo et al. disclose a method for attenuating vibration, the method comprising: detecting a vibration of a structure (such as using sensors 41 and/or 46), the vibrations cause a free end 17b of a beam 17 to oscillate about a fixed end of the beam (the beam 17 is fixed to pivot 14, see page 6 lines 8-9); identifying a target position among a plurality of positions in a map (table 36) stored in a memory (RAM 33), the plurality of positions are positions on the beam 17 (and all structures affixed to 17 including screw 19), the map comprises mappings (i.e. stored positions) between the plurality of positions to a plurality of frequencies 
Re-claim 2, actuator 18 is an electric motor.
Re-claim 6, identifying an absence of a defined mapping between a position of the mass on the beam and the frequency of the detected vibration; and in response to the identification of the absence of the defined mapping, controlling the actuator to drive the mass from the current position along the beam to identify a desired position of the mass on the beam.  As per page 7 lines 29-30, a table is formed, which implies a positon of the mass that dampens a sensed vibration is then stored in the table.
Re-claim 7, Kondo et al. disclose a tuned vibration absorber comprising: a beam 17, a fixed end 16 of the beam is attached to a fixed point 14 of the tuned vibration absorber, the beam is operable to oscillate about the fixed point 14; a mass 20 is disposed on the beam; an actuator 18 adjusts a position of the mass on the beam; a motor controller 52/53 controls the actuator; a 
Re-claim 8, the motor controller 52/53 controls a motor 18 of the actuator to drive the mass along the beam 17.

Re-claims 11 and 20, the actuator 18 is disposed at the fixed end 16 of the beam.
Re-claims 12 and 18, damping components 24 will restrict the oscillation of the beam within a range of rotation angles about pivot point 14.
Re-claim 13, the beam 17 is rotatable about the pivot point 14.
Re-claim 14, Kondo et al. disclose a system effective to attenuate vibrations, the system comprises: a tuned vibration absorber comprising: a beam 17, a fixed end 16 of the beam is attached to a fixed point 14 of the tuned vibration absorber, the beam is operable to oscillate about the fixed point; a mass 20 is disposed on the beam; an actuator 18 adjusts a position of the mass on the beam; a motor controller 52/53 is configured to control the actuator; a sensor 41/46 is configured to detect a vibration of the structure 11 or 40, the vibration causes a free end 17b of the beam 17 to oscillate about a fixed end (upper section) of the beam 17; a memory 33; 536698.am2a processor 30 is in communication with the tuned vibration absorber and the memory; the sensor is further configured to: generate sensor data associated with the vibration; send the sensor data to the processor; the processor is configured to: identify a target position among a plurality of positions in a map 36 stored in the memory, the plurality of positions are positions on the beam 17, the map comprises mappings between the plurality of positions to a plurality of frequencies (see page 6), the identified target position is mapped to a frequency of the detected vibration, and wherein a particular position being mapped to a particular frequency indicates that the mass 20 being positioned at the particular position successfully attenuated one or more vibrations having the particular frequency at one or more historical instances; generate control data that indicates the identified target position; send the control data to the motor controller; the motor controller is configured to: receive the control data from the processor; generate a drive signal based on the 
Re-claim 21, the beam is a cantilever beam, in that the beam 17 is supported at one end, notwithstanding the presence of spring elements 24, since the instant invention is also provided with spring elements 201/202 that support a cantilever beam 124.
Re-claim 22, the actuator is a traveling nut linear actuator comprising a nut (i.e. mass 20) and a screw 19, the nut is attached to the mass (internally), the screw 19 is located inside the beam 17.
Re-claim 23, oscillation of the free end 17b of the beam 17 causes the free end of the beam to rotate about the fixed end 14 of the beam in a rotational angle (i.e. transverse to an axis of the beam), a motion of the mass on the beam caused by the oscillation is non-parallel to a longitudinal direction of the beam.  The motion is in the transverse direction of the beam axis, or longitudinal direction of the beam.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. in view of US 5,814,963 to Girard et al.
Re-claims 5 and 17, Kondo et al. fail to teach the motor controller 52/53 configured to control the actuator 18 to adjust the position of the mass to a default position in response to detecting one of: an amplitude of the vibration of the structure being outside a range of threshold amplitudes; and a frequency of the vibration of the structure being outside of a defined frequency range.
Girard et al. teach a vibration attenuating device that when a frequency exceeds, or is outside a defined frequency range, a mass is stopped at either one of the furthest end positions, see column 4 lines 43-54.  This prevents damage to the motor actuator that is used to move the mass.  These end stop locations are interpreted as predefined default positions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .
Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al.
Re-claims 10 and 19, Kondo et al. fail to teach fail to teach the actuator 18 disposed at a free end 17b of the beam, the placement of the actuator at this position would not have affected operation of the absorber, and is seen as a rearrangement of parts.  In addition, the free end of the beam is free from any features that would have prevented locating the actuator at this position.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the actuator 18 of Kondo et al. is capable of being positioned at the free end of the beam, as this would not have affected the operational characteristics of the vibration absorber and is seen as a rearrangement of parts, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Claims 1, 2, 6-14, 19-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,045,090 to Krysinsky et al. in view of Kondo et al.
Re-claim 1, Krysinsky et al. disclose a method for attenuating vibration, the method comprising: detecting a vibration of a structure (such as using sensors C1-C3), the vibrations cause a free end 10a of a beam 10 to oscillate about a fixed end 11 of the beam; a drive signal is generated based upon a target position, the drive signal is effective to control an actuator 18 to adjust the position of the mass M2 on the beam 10; the actuator is controlled, based on the drive signal, to adjust the position of the mass from a current position on the beam to the target 
Kondo et al. teach a method for attenuating vibrations comprising identifying a target position among a plurality of positions in a map (table 36) stored in a memory (RAM 33), the plurality of positions are positions on a beam 17, the map comprises mappings (i.e. stored positions) between the plurality of positions to a plurality of frequencies (see last paragraph on page 6 of the translation), the identified target position is mapped to a frequency of the detected vibration (see page 6), a particular position is mapped to a particular frequency resulting in a mass 20 being positioned at the particular position to attenuate the one or more vibrations having that particular frequency at the one or more historical instances (i.e. stored instances, the positon of the mass is set by the previously stored values associated with that frequency).  This provides a fast action response to a stored frequency value so as to quickly attenuate a vibration in the system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Krysinsky et al. a map lookup table with stored frequency responses as taught by Kondo et al., so as to provide a faster vibration damping response for the system, as stored values in a lookup table negate the need for further calculation of a corrected mass position.

Re-claim 6, as taught by Kondo et al., the method includes identifying an absence of a defined mapping between a position of the mass on the beam and the frequency of the detected vibration; and in response to the identification of the absence of the defined mapping, controlling the actuator to drive the mass from the current position along the beam to identify a desired position of the mass on the beam.
Re-claim 7, Krysinsky et al. disclose a tuned vibration absorber comprising: a beam 10, a fixed end 10b of the beam is attached to a fixed point 11 of the tuned vibration absorber, the beam is operable to oscillate about the fixed point 11; a mass M2 is disposed on the beam; an actuator 18 adjusts a position of the mass M2 on the beam; a motor controller (as part of CAL) controls the actuator; sensors C1-C3 are configured to: detect a vibration of the structure, the structure causes a free end 10a of the beam 10 to oscillate about the fixed end of the beam (the beam 10 is provided with a main oscillating mass M1, see column 3 lines 62-63 and see column4 lines 49-54); generate sensor data associated with the vibration; 336698.am2send the sensor data to a processor CAL; the motor controller is configured to: receive control data from the processor, the control data is based on the sensor data; generate a drive signal based on the received control data; and control the actuator, based on the drive signal, to adjust the position of the mass M2 from a current position on the beam 10 to the target position on the beam, the mass being located at the target position on the beam is effective to alter the oscillation of the free end of the beam in order to attenuate the vibration (see column 6 lines 36-47).  However, Krysinsky et al. is silent regarding the control data indicating a target position mapped to a frequency of the detected vibration in a map stored in a memory, the target position is among a plurality of positions of the beam in the map, the map comprises mappings between the plurality of positions to a plurality of 
Kondo et al. teach a tuned vibration absorber comprising control data indicating a target position mapped to a frequency of the detected vibration in a map 36 stored in a memory 33 the target position is among a plurality of positions of the beam in the map, the map comprises mappings between the plurality of positions to a plurality of frequencies (see page 6 last paragraph), a particular position is mapped to a particular frequency and indicates that a mass being positioned at the particular position successfully attenuated one or more vibrations having the particular frequency at one or more historical instances.  This provides a quick response to a stored frequency value so as to quickly attenuate a vibration in the system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Krysinsky et al. a map lookup table with stored frequency responses as taught by Kondo et al., so as to provide a faster vibration damping response for the system, as stored values in a lookup table negate the need for further calculation of a corrected mass position.
Re-claim 8, the motor controller controls a motor 18 of the actuator to drive the mass along the beam 10.
Re-claim 9, the beam 10 is a cantilever beam.
Re-claims 10 and 19, Krysinsky et al. fail to teach fail to teach the actuator 18 disposed at a free end 10a of the beam, the placement of the actuator at this position would not have affected operation of the absorber, and is seen as a rearrangement of parts.  In addition, the free end of the beam is free from any features that would have prevented locating the actuator at this position.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Re-claims 11 and 20, the actuator 18 is disposed at the fixed end 10b of the beam.
Re-claims 12 and 18, damping components 7 (see also figure 4) will restrict the oscillation of the beam within a range of rotation angles about pivot point 11.
Re-claim 13, the beam 10 is rotatable about the pivot point 11.
Re-claim 14, Krysinsky et al. disclose a system effective to attenuate vibrations, the system comprises: a tuned vibration absorber comprising: a beam 10, a fixed end 10b of the beam is attached to a fixed point 11 of the tuned vibration absorber, the beam 10 is operable to oscillate about the fixed point; a mass M2 is disposed on the beam; an actuator 18 adjusts a position of the mass M2 on the beam; a memory (as part of CAL); 536698.am2a processor CAL is in communication with the tuned vibration absorber and the memory; the sensors are further configured to: generate sensor data associated with the vibration; send the sensor data to the processor; the processor is configured to: identify a target position among a plurality of positions on the beam for the mass M2, a motor controller (as part of CAL) is configured to control the actuator; sensors C1-C3 are configured to detect a vibration of the structure, the vibration causes a free end 10a of the beam 10 to oscillate about the fixed end 10b of the beam 10; send the control data to the motor controller; the motor controller is configured to: receive control data from the processor; generate a drive signal based on the received control data; and control the actuator, based on the drive signal, to adjust the position of the mass M2 from a current position on the beam 10 to the 
Kondo et al. teach a system effective to attenuate vibrations comprising identifying a target position is among a plurality of positions in a map 36 stored in the memory 33, the map comprises mappings between the plurality of positions to a plurality of frequencies (see page 6 last paragraph), the identified target position is mapped to a frequency of the detected vibration, and wherein a particular position being mapped to a particular frequency indicates that the mass being positioned at the particular position successfully attenuated one or more vibrations having the particular frequency at one or more historical instances; and generate control data that indicates the identified target position.  This provides a quick and reproducible response to a stored frequency value so as to quickly act to attenuate a vibration in the system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Krysinsky et al. a map lookup table with stored frequency responses as taught by Kondo et al., so as to provide a faster vibration damping response for the system, as stored values in a lookup table negate the need for further calculation of a corrected mass position.

Re-claim 21, the beam 10 is a cantilever beam.
Re-claim 23, oscillation of the free end 10a of the beam 10 causes the free end of the beam to rotate about the fixed end 11 of the beam in a rotational angle (i.e. transverse to an axis of the beam), a motion of the mass M2 on the beam caused by the oscillation is non-parallel to a longitudinal direction of the beam.  The motion is in the transverse direction of the beam axis, or longitudinal direction of the beam.
Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krysinsky et al. in view of Kondo et al. as applied to claims  above, and further in view of  Girard et al.
Re-claims 5 and 17, Krysinsky et al. fail to teach the motor controller (CAL) configured to control the actuator 18 to adjust the position of the mass M2 to a default position in response to detecting one of: an amplitude of the vibration of the structure being outside a range of threshold amplitudes; and a frequency of the vibration of the structure being outside of a defined frequency range.
Girard et al. teach a vibration attenuating device that when a frequency exceeds, or is outside a defined frequency range, a mass is stopped at either one of the furthest end positions, see column 4 lines 43-54.  This prevents damage to the motor actuator that is used to move the mass.  These end stop locations are interpreted as predefined default positions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus of Krysinsky et al. with predefined default end stops when the frequency is outside a defined frequency range as taught by Girard et al., thus placing .
Response to Arguments
Applicant's arguments filed April 30, 2021 have been fully considered but they are not persuasive.  Kondo et al. disclose at least two sensors used to detect a vibration in a structure.  The first sensor 46 is attached to a hull of a ship, upon which the vibration attenuating device is attached.  A second sensor 49 is attached to the vibration attenuating device itself, and detects vibrations of the weight 20.  In addition, sensor 41 detects rotations of a shaft, and through 42 is able to determine vibrations associated with the shaft, see page 6 lines 19-40.  With regards to the oscillation of the beam.  As stated above, structure 17 as a whole is interpreted as a beam, whereas a beam is broadly interpreted as a projecting structure.  This beam 17 oscillates, or swings about pivot point or support 14, see page 6 lines 8-9.  As such any adjustment of the mass 20 along the beam will cause the beam to vary its vibration damping characteristic.  Thus the rejection in view of Kondo et al. is maintained.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
June 15, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657